         Case 3:20-cv-00991-JCH Document 12 Filed 08/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :      CIVIL ACTION NO.
                      PLAINTIFF                      :      3:20-cv-00991-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, YALE HEALTH                         :
                                                     :
                      DEFENDANTS                     :
                                                     :      AUGUST 24, 2020

                                 NOTICE OF APPEARANCE

       Please enter the appearance of Patrick M. Noonan, as attorney for the defendants, Yale

University and Yale Health, in the above-entitled matter.




                                               THE DEFENDANTS,

                                               YALE UNIVERSITY AND YALE HEALTH


                                         By:                 /s/
                                               PATRICK M. NOONAN – CT00189
                                               COLLEEN NOONAN DAVIS – CT27773
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
          Case 3:20-cv-00991-JCH Document 12 Filed 08/24/20 Page 2 of 2



                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
